The State of /s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 5, 2015

                                     No. 04-15-00428-CR

                                Jessica Yvette GARANZUAY,
                                          Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                  From the County Court at Law No. 6, Bexar County, Texas
                                  Trial Court No. 420081
                      Honorable Wayne A. Christian, Judge Presiding


                                        ORDER
       On July 23, 2015, we abated this appeal and remanded the cause to the trial court for
appointment of new appellate counsel. The trial court appointed new counsel on July 29, 2015.
We therefore reinstate this appeal on the docket of this court. The clerk’s record and reporter’s
record have been filed. Therefore, appellant’s brief is due September 4, 2015.


                                                    _________________________________
                                                    Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of August, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court